FILED
                            NOT FOR PUBLICATION                             JUL 07 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



READYLINK HEALTHCARE, a Nevada                   No. 09-55630
corporation,
                                                 D.C. No. 5:08-cv-00532-SGL-OP
              Plaintiff - Appellant,

  v.
                                                 MEMORANDUM *
EVANSTON INSURANCE COMPANY,
a corporation,

              Defendant - Appellee,

and

MARKEL CORPORATION, a
corporation; SHAND MORAHAN &
COMPANY, INC., a corporation,

              Defendants.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted on June 11, 2010 **
                               Pasadena, California

Before: TROTT and W. FLETCHER, Circuit Judges, and MAHAN, District
Judge.***

      ReadyLink HealthCare (hereinafter "ReadyLink") appeals the district court’s

order granting summary judgment in favor of Evanston Insurance Company

(hereinafter "Evanston") and the other defendants in this case, and denying plaintiff’s

motion for partial summary judgment. The district court entered final judgment after

the appeal was filed, and therefore, appellate jurisdiction exists pursuant to 28 U.S.C.

§ 1291. We review de novo the district court’s order on a motion for summary

judgment.

      We agree with the district court and hold that the evidence demonstrated that

ReadyLink made the $75,000 payment to settle the hospital's contractual indemnity

claim, not the underlying malpractice claim. Section 2(d) of the insurance policy

specifically excluded contractual indemnity claims. Therefore, Evanston did not

breach the contract when it denied ReadyLink's claim for the $75,000 payment.




        **   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         *** The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.

                                           2
      Because there was no coverage under the insurance policy, there can be no bad

faith. See Waller Truck Ins. Exchange, 11 Cal. 4th 1, 35-36 (1995); Love v. Fire Ins.

Exchange, 221 Cal. App. 3d 1136, 1151-1153 (1990).

      AFFIRMED.




                                         3